Citation Nr: 9925452	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  98-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
right knee injury.

2.  Entitlement to a compensable rating for lumbosacral 
strain.

3.  Entitlement to a compensable rating for residuals of a 
fractured, right fourth finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
November 1996.

This matter arises from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for a 
right knee injury, lumbosacral strain, and a fractured ring 
finger.  The RO assigned non-compensable ratings for each of 
the disabilities and the veteran perfected an appeal as to 
each rating.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.
 
The Board notes that the veteran requested an RO hearing in 
his February 1998 substantive appeal.  He canceled one 
hearing, which was rescheduled, and failed to appear for the 
second hearing, scheduled in April 1998.  He also canceled 
scheduled VA examinations, and failed to respond to the RO's 
requests in July 1998 and September 1998, to reschedule the 
examinations.  Thus, the VA has clearly met its statutory 
duty to assist the veteran pursuant to 38 C.F.R. § 5107(a), 
and the Board will proceed with appellate review of the 
record as it stands.   


FINDINGS OF FACT

1.  The veteran's right knee injury is productive of 
occasional pain without subluxation, lateral instability, or 
limitation of motion.  

2.  The veteran's lumbosacral strain is productive of chronic 
aching without characteristic pain on motion or limitation of 
motion of the lumbar spine.

3.  The veteran's fractured right fourth finger is healed 
with slight deformity and some pain with motion, but no 
evidence of residual ankylosis or otherwise limited function.  

4.  The veteran has normal use of his right hand, 
notwithstanding the residuals of a fractured right fourth 
finger.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability 
evaluation for residuals of a right knee injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).

2.  The schedular criteria for a compensable disability 
evaluation for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).
 
3.  The schedular criteria for a compensable disability 
evaluation for residuals of a fractured right fourth finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5227 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of non-
compensable disability ratings following initial awards of 
service connection, and, as such, the claims for compensable 
ratings are well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).   

The Board also notes that as this is an appeal from an 
initial rating, separate ratings may be assigned for separate 
time periods that are under evaluation.  That is, in 
accordance with a recent decision from the United States 
Court of Appeals for Veterans Claims (Court), since this 
claimant timely perfected his appeal of an initial rating, 
appellate review must consider the applicability of "staged 
ratings" based upon the facts found during the time period 
in question.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the Board must look to whether a compensable rating is 
warranted from the effective date of the allowance.  Id at 
126. 

In assessing the veteran's disabilities, the Board reviews 
the evaluations as determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. §  4.7 (1998).

A.  Residuals, Right Knee Injury

The veteran was granted service connection for residuals of a 
right knee injury effective December 1996.  He was assigned a 
non-compensable rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, which refers to recurrent subluxation 
or lateral instability.  According to this particular code, a 
10 percent rating is assigned for slight impairment due to 
subluxation or lateral instability.  Diagnostic Codes 5260 
and 5261 are also for consideration with limitation of 
flexion or extension of the leg due to knee impairment.  

After reviewing the medical evidence of record, the Board 
finds that in the instant case, there is no indication of 
even slight impairment of the right knee such that a 
compensable rating is warranted.  

The veteran was afforded a VA examination in May 1997, in 
conjunction with this claim.  He complained of occasional 
pain in his right knee, perhaps twice a month, after heavy 
use such as climbing or crawling activities.  He reported 
that weather changes aggravated his discomfort to some 
degree.  He stated that he sometimes wore a brace or used a 
cane.  He did not report any difficulty with his employment 
due to his right knee disability.  A physical examination 
revealed no pain, tenderness, or soreness to palpation.  
There was no evidence of swelling or crepitation with 
"excellent motion" to 140 degrees of flexion.  There was no 
effusion and a McMurray's test was negative.  The knee was 
stable.  An X-ray of the right knee was normal with no 
evidence of significant abnormality of the bone, joint, or 
soft tissue.  The diagnosis was reported as residual injury 
of the right knee.  

As the evidence of record shows that the veteran's right knee 
is stable, without clinical findings of painful motion or 
limitation of motion, a compensable rating is not warranted 
under any of the applicable diagnostic codes, at any time 
since the December 1996 effective date of the grant of 
service connection.   

B.  Lumbosacral Strain

The veteran was granted service connection for lumbosacral 
strain effective December 1996, based upon a 1988 motor 
vehicle accident during service.  His condition has been 
evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which refers to lumbosacral strain.  According to this 
diagnostic code, a non-compensable rating is warranted for 
slight, subjective symptoms only, and a 10 percent rating is 
warranted for characteristic pain on motion.  In the instant 
case, the veteran has not shown objective evidence of painful 
motion, and a compensable rating is not indicated.

During his May 1997 VA examination, the veteran reported a 
chronic ache since the 1988 injury to his back.  There was no 
radicular pain or numbness, no tingling and no paresthesia.  
He reported that heavy repetitive bending and lifting 
bothered him to a degree, but he was able to do his job and 
perform normal daily activities.  The physical examination 
did not reveal any difficulty with ambulation, squatting, or 
heel and toe walking.  There was no evidence of soreness or 
tenderness, no muscle spasm and no pain with motion.  He was 
able to forward flex to 90 degrees, and extend, bend, and 
rotate to 30 degrees.  There was no evidence of neurological 
involvement.  A lumbosacral spine X-ray was normal without 
evidence of arthritis.  The examiner reported a diagnosis of 
lumbosacral strain.  

As the preponderance of the evidence is against the claim for 
a compensable disability rating for lumbosacral strain at any 
time since the grant of service connection effective December 
1996, the veteran's claim must be denied. 

C.  Residuals, Fractured Right Fourth Finger

The veteran was granted service connection for residuals of a 
fractured right fourth finger based upon an injury during 
service.  Service medical records show that in October 1992, 
he sustained an avulsion laceration to his right ring finger, 
with a fracture of the distal portion of the middle phalanx.  
There was no evidence of neurovascular or tendon deficit.  

The residuals of the fracture have been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5227, which refers to 
ankylosis of individual fingers.  Under this particular 
diagnostic code, a non-compensable rating is assigned for 
ankylosis of other than the thumb, index, or middle finger, 
unless it is such "[e]xtremely unfavorable ankylosis" as to 
be considered amputated, and thus rated accordingly.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5227.

In the instant case, there is no medical evidence of any 
ankylosis of the veteran's right fourth finger and no 
evidence of impairment such that a compensable rating would 
be warranted.  The May 1997 VA examination report noted that 
the veteran had a "little bit of deformity" at the distal 
interphalangeal joint, and a "little bit" of tenderness and 
soreness there and some pain with motion.  There was normal 
motion in the hand and fingers with normal movement of pulps 
to palms, and normal grip and grasp, and normal dexterity.  
He was noted to have normal use of his right hand.  An X-ray 
of the right hand was normal with no significant abnormality 
of the bone, joints, or soft tissue.  The examiner reported a 
diagnosis of residual fracture, right ring finger.  

As shown by the medical evidence, since there is no residual 
disability involving the right fourth finger, a compensable 
rating is not warranted under the applicable diagnostic code.
Conclusion

In summary, the Board finds that the preponderance of the 
evidence presented in each case is against a compensable 
rating for residuals of a right knee injury, lumbosacral 
strain, and residuals of a right fourth finger fracture.  As 
the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

In addition, the Board notes that, in his May 1998 statement 
of the case, the veteran's service representative requested 
additional examination of the veteran to evaluate and 
consider his complaints of pain.  The Board finds that a 
remand to comply with the representative's request is 
unnecessary.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 
are for application when there is objective medical evidence 
of functional loss due to pain.  In the instant case, the 
veteran has complained of pain only with motion of his right 
fourth finger, but there was no objective evidence of 
functional loss.  There is no subjective or objective 
evidence of painful motion of either the right knee or the 
lumbosacral spine.  Thus, those provisions cited by the 
representative are not for consideration here.  See Deluca v. 
Brown 8 Vet. App. 202 (1995).  Moreover, as noted earlier, 
the veteran was advised by the RO on several occasions that 
he would be scheduled for further examination at his 
convenience, and he failed to respond to the RO's inquiries.  
As the United States Court of Appeals for Veterans Claims 
(Court), has held, the duty to assist is not a "one-way 
street," and if a veteran has information that is essential 
in evaluating his claim, he cannot sit passively in waiting.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, and the claimant, without 
good cause, fails to report for an examination scheduled in 
conjunction with a claim for an increased rating, the claim 
shall be denied.  38 C.F.R. § 3.655(a),(b). 

The Board also notes that, as the veteran is currently in 
receipt of a 10 percent rating for his service-connected 
duodenal ulcer, 38 C.F.R. § 3.324 (1998)(a 10 percent rating 
for multiple noncompensable disabilities when they combine to 
clearly interfere with employability) is not for application. 


ORDER

Entitlement to a compensable rating for residuals of a right 
knee injury is denied.

Entitlement to a compensable rating for lumbosacral strain is 
denied 

Entitlement to a compensable rating for residuals of a 
fractured right fourth finger is denied. 



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

